Citation Nr: 1127837	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from June 1967 to December 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In June 2007 the appellant and her daughter testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript of the hearing is contained in the claims folder.

The Board in September 2007 issued a decision denying the claim on appeal.  The appellant requested reconsideration of that decision and in March 2008 the Board denied reconsideration.  The appellant then appealed the case to the U.S. Court of Appeals for Veterans Claims  The Court in a single-judge Memorandum Decision vacated the Board's September 2007 decision and remanded the matter for the Board to consider whether, pursuant to 38 U.S.C.A. § 5103A(a)(1) (West 2002 & Supp. 2010), a medical opinion was necessary to address whether the Veteran had posttraumatic stress disorder (PTSD) related to service based on his May 1980 suicide and the appellant's assertions in this case. 

The Board accordingly in February 2011 requested a medical specialist opinion.  That obtained April 2011 specialist opinion was associated with the claims file, and following notice to the appellant in May 2011 and the elapse of a 60-day interval to allow for her reply pursuant to 38 C.F.R. § 20.903 (2010), the case is now returns to the Board for review.   

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  A death certificate indicates that the Veteran died in May 1980, at the age of 31. The certificate lists the immediate cause of death as multiple drug intoxication (heroin, diazepam, alcohol), with no known precipitating causes or contributory causes of death.

2.  At the time of the Veteran's death, he was not service connected for any diseases or disabilities. The competent and probative evidence of record preponderates against a finding that the multiple drug intoxication which caused the Veteran's death was related to his military service in a manner not barred from service connection as a matter of law.  The competent and probative evidence of record preponderates against a finding that a disability not barred from service connection caused or substantially contributed to the multiple drug intoxication which caused the Veteran's death.

3.  The Veteran was not service connected for any disabilities during his lifetime. The competent and probative evidence of record preponderates against a finding that any medical or mental disability of the Veteran, other than multiple drug intoxication or alcoholism or alcohol dependence or illicit substance addiction, caused or contributed to, or otherwise hastened the onset of his death.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.5(b)(1), 3.301, 3.303, 3.304(f), 3.310, 3.312(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for the cause of the Veteran's death.  In VCAA letters in May 2004 and September 2004, the RO informed the appellant of its duty to assist her in substantiating her claim under the VCAA, and the effect of this duty upon her claim.  These letters informed her of bases of review to establish service connection for the cause of the Veteran's death.  Thus, the appellant was informed of the evidentiary underpinnings of a claim for service connection for cause of death, prior to the appealed initial adjudication of the claim.  Also by the May 2004 and September 2004 letters, as well as by a July 2005 letter, the appellant was requested to submit any evidence she might have in furtherance of her claim.  She was also told that it was ultimately her responsibility to see that pertinent evidence not in Federal possession is obtained.

Further, by these three letters she was requested to advise of any VA and/or private medical sources of evidence pertinent to her claim, and to provide necessary authorization to obtain those records.  The letters also requested evidence and information about treatment after service, in support of the claim.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date, the Board finds no prejudice to the appellant in proceeding with the present decision. The appellant received notice regarding these issues in the SOC and SSOCs. Moreover, since the claim for service connection for the cause of the Veteran's death is herein denied, such matters are moot.

Records were requested and obtained from VA and private treatment facilities, based on information and authorizations received.  Service medical and personnel records were also obtained and associated with the claims file.  The appellant, by an October 2004 submission, advised that she had no further evidence to submit.  

The appellant and her daughter testified before the undersigned at a Travel Board hearing at the RO in June 2007.  Statements in support of the claim were also submitted in the course of appeal.  Following the Board's vacated September 2007 decision, the appellant in a November 2007 statement made additional assertions concerning the Veteran.  She also then submitted additional records including school-age records of the Veteran's school and extracurricular awards prior to service, a copy of the Veteran's college diploma, as well as a service personnel record informing of the Veteran's honorable service (the character of the Veteran's service having already previously been documented within the record).  To the extent not duplicative of prior evidence of record, none of these submissions is relevant to the claim on appeal.  The statement and other submissions also do not identify any additional relevant records not yet obtained.  The appellant did not otherwise inform VA of any additional records not yet obtained that could potentially advance or otherwise be relevant to her claim.  Thus, there appears to be no reasonable possibility that further efforts would produce records from indicated sources or any other sources.

By the appealed November 2004 decision, by a June 2005 SOC, and by SSOCs in October 2005 and March 2006, the appellant was further informed of the evidence considered.  

As discussed in the Introduction, above, pursuant to Court remand the Board in February 2011 sought a medical specialist opinion addressing medical questions potentially unanswered by the record, and that opinion was obtained in April 2011 and associated with the claims file.  The appellant was afforded both a copy of that opinion and the appropriate 60-day interval in which to reply.  38 C.F.R. § 20.903 (2010).  She did not reply, and there is no indication that she has otherwise expressed a further desire to address her claim that has not been fulfilled.

The Board also finds that the medical specialist examiner who reviewed the claims file and provided a medical opinion letter in April 2011 appropriately and adequately addressed the questions posed by the Board in our February 2011 request.  The Board further finds that the medical findings and opinions provided by this specialist, taken together with the balance of the evidence of record, are sufficient to allow the Board to adjudicate the claim on the merits.  

As delineated in 38 C.F.R. § 3.159(c)(4) (2010), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection and meets the low threshold requirements that there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, that regulation is inapplicable in this case, where the Veteran is deceased and hence an examination of the Veteran cannot be afforded to support the appellant's claim.  

The Board finds that the medical specialist opinion, by appropriately addressing the medical questions posed and providing the opinions requested, sufficiently clarified any previously unresolved medical questions to allow for the Board's fully informed adjudication of the claim.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision") and 38 C.F.R. § 3.159(c) (4) (2010) (remand for a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The April 2011 medical specialist opinion addressed questions of presence or absence of mental disabilities, including PTSD, based on available evidence, and provided sound reasons, based on review of the record and expert medical knowledge and judgment, for her opinions.  The Board finds that the medical specialist opinion obtained is adequate for the Board's adjudication of the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

By the above-noted SOC and SSOCs, the appellant was informed of the evidence obtained in furtherance of her claim and evidence that may yet further her claim. She was thus, by implication, also informed of records not obtained.  She was also adequately informed of the importance of obtaining all relevant records, and of her ultimate responsibility to see that records are obtained in furtherance of her claim.  In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the appellant in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claim adjudicated herein.  

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claim on appeal herein adjudicated have been accomplished.


II.  Claim for Service Connection for Cause of Death

The appellant seeks entitlement to parent's dependency and indemnity compensation benefits based upon the death of her son, the Veteran. The official certificate of death discloses that the immediate cause of the Veteran's death in May 1980 was "acute mixed drug intoxication (heroin, diazepam, ethanol)."  There were no known precipitating causes or contributory causes of death noted on the death certificate.

In order to establish service connection for the cause of the Veteran's death, there must be a service-connected disability that was the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death, that is, when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

However, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct and, for claims filed after October 31, 1990, not the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2010).

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  See 38A C.F.R. § 3.301(d) (regarding service connection where disability or death is a result of abuse of drugs.).  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of drugs by the person on whose service benefits are claimed.  Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

The VA General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of drugs is precluded for purposes of all VA benefits, in claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 (1998).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.   Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's mother contends, in effect, that the Veteran had depression, or post-traumatic stress disorder (PTSD), or alcoholism beginning in service or due to service, and that his death was thereby caused or contributed to by service. However, review of the claims file indicates that the Veteran was not service connected for any disability during his lifetime, and service medical records do not show any chronic mental disorder.  

The appellant has asserted that the Veteran during his lifetime informed her and other family members, in confidence, of secret missions in which he participated from his base in Taiwan, into Vietnam, and that he suffered injury thereby.  However, service personnel records reflect no secret missions, and reflect no security training (other than a security policeman course) or other training that would indicate preparation for any such secret missions.  Rather, the Veteran's service training beyond basic training was substantially clerical or administrative in nature, consistent with his administrative MOS (military occupational specialty) and clerical or administrative duties at his stationing overseas in Taiwan, as reflected in his personnel records.  Despite the appellant's allegation of the Veteran's having been wounded in service, the service separation examination revealed only an appendectomy scar.  That examination, in December 1969, was quite detailed in noting past histories of "mumps in childhood," "frequent epistaxis in childhood," "appendicitis in childhood," "occasional severe headaches," a history of a positive Tuberculosis tine, Gonorrhea in 1969 "treated with antibiotics with good results," "mild lumbosacral strain" for which he "[s]aw a doctor this examination," and "[w]orn glasses since 1969."  In short, the separation examination report is meticulously detailed, and it is beyond any reasonable belief that the Veteran would have suffered any wounds in the course of combat-type action or other activities in service which would not have been recorded on that separation examination report.   

Service personnel records show that the Veteran was stationed in Taiwan from May 1969 to August 1979, where he served as an administrative specialist.  Service records do not show that the Veteran served in Vietnam or otherwise engaged in combat with enemy forces.

Service medical records show that the Veteran had a single counseling session in July 1968, upon his request for "psychiatric advice," and a record of that session merely notes, in total, "Prob[lem] discussed."  There were no findings of psychiatric problems at that visit, and there is no record of psychiatric follow-up. The Veteran received treatment over two days in June 1969 for acute alcohol intoxication. A treatment note for the second of those two days states: "admitted to the ward . . . for [a] psy[chiatric] problem."  However, the treatment notes for this visit assessed no more than the noted alcohol intoxication.  There are no findings of any mental condition other than alcohol intoxication/abuse in the service medical records.  The Veteran's service examination for flight training in August 1968 produced no findings of mental disorder, and neither did his service separation examination in December 1969.

The Veteran was hospitalized at a VA medical facility from June 1978 to August 1978, and again from September 1978 to November 1978, for treatment of opiate/heroine dependence and excessive alcohol use.  The report indicates that he was bright and well-educated, but arrogant, and exhibited an unwillingness to take responsibility for his problems.  No mental disorders were noted, other than heroin and alcohol abuse.  A social worker's treatment assessment in August 1978 specifically noted that the Veteran denied suicidal or homicidal thoughts, and there was no evidence of psychosis.  Again, no mental disorders other than substance abuse were identified, though an assessment of histrionic personality was made.

The Veteran was hospitalized at Lincoln Medical Center in December 1979 for rhabdomyolysis.  Alcoholism was also diagnosed.  During the hospitalization, the Veteran's history was noted of alcohol abuse for the prior 16 years, beginning at the age of 15.  In the medical reports of that hospitalization, the rhabdomyolysis was associated with the Veteran's alcoholism.  The Veteran also conceded heroin addiction "occasionally," with the most recent use a few days before his admission. He was not diagnosed with any mental disorders other than alcoholism during the hospitalization, and he did not then complain of depressive symptoms or other symptoms of mental disorder.

The Board obtained the April 2011 medical specialist opinion expressly for opinions including whether the Veteran had PTSD due to in-service stressor, or other mental disorder which might be service connected and might also have had a causal role in his death.  That examiner reviewed the claims file and noted the absence of any service evidence to support an in-service stressor, including no combat and no credible evidence (with the appellant's uncorroborated assertions of secret missions substantially discounted) to support the presence of in-service stressors to support a diagnosis of PTSD.  The examiner further noted that service treatment and examination records showed no mental disability other than alcohol dependence, and post-service records similarly showed no mental disorders other than alcohol dependence or other polysubstance dependence, to include no PTSD.  The examiner opined that the appellant's and her daughter's assertions of observed behavior of the Veteran decades earlier, even while they professed substantial ignorance of his extensive alcohol and polysubstance abuse, could not serve to support the presence of mental disorder other than alcohol or other substance dependence in the Veteran.  The examiner also opined that, with the Veteran long dead, and with no evidence while he lived credibly supporting a mental disorder other than alcohol dependence or polysubstance dependence, a diagnosis of any other mental disorder, to include PTSD, was not possible.  

The examiner noted in this regard that service records and post-service records did not show findings or diagnosis or treatment of any mental disorder other than alcohol dependence or other substance dependence.  She further noted that the evidence did not show that the Veteran had sought treatment for mental disorders other than alcohol or substance abuse, and that there was otherwise no indication during his lifetime of other psychological distress or other mental problems.  The examiner accordingly concluded that there was "no evidence to support" the presence of a psychiatric disorder that developed in service or was otherwise causally related to service other than alcohol or other substance dependence.  She also thereby concluded that no other mental disorder could be linked to service to thereby link alcohol or other substance dependence to service on a secondary basis.  Based on available evidence, including particularly the Veteran's last hospitalization in December 1979 and the coroner's report detailing alcohol and illicit drugs found in his body at the time of death, the medical expert concluded that diagnoses of alcohol and opiate dependence could be made.  As already noted, she also concluded that a diagnosis of other mental disorders could not be made, and hence she drew no opinions of any such other mental disorders causing or contributing to the cause of death or otherwise hastening the onset of death.  

In summary, although the service medical records show a few isolated psychiatric care visits, these records provide no finding or diagnosis of a psychiatric disorder but rather document substance abuse, and there is ultimately insufficient evidence to support the presence of a mental disorder either in service or post service other than alcohol dependence or other substance dependence.  These were the conclusions of the April 2011 medical expert, and the claims file lacks any contrary credible evidence addressing the question of the presence or absence of any psychiatric disability.  

As the expert medical examiner noted, the appellant and her daughter's statements regarding any mental disorder were generally vague and unsupported by relevant detail, were unsupported by corroborating evidence, and were generally unsupportive of the presence of symptoms such as would support the presence of mental disability other than substance abuse or dependence (for which abuse or dependence there is ample corroborating evidence of record).  The Board also concludes that the appellant and her daughter are not shown to be medical professionals or otherwise to have expert medical knowledge, and they are accordingly not competent to address the presence or absence of psychiatric disorders other than substance dependence, because such other disorders, such as PTSD or depression require medical expert knowledge and training for their clinical discernment.  See Jandreau, supra.  While the appellant and her daughter are competent to address their own observations and what medical professionals purportedly told them, and while their statements are not shown by other evidence to not be credible to that extent, the appellant and her daughter have not made statements which would tend to adequately support or establish the presence of PTSD or depression or other mental disorder other than substance abuse or dependence in the Veteran.  These are the conclusions of the medical expert, and are also the conclusions of the Board in its careful review both of their statements and the balance of the evidence of record.  The Board find the April 2010 medical expert report to be entirely reliable in its assessment of the absence of adequate evidence to support any such diagnosis of mental disorder or disability other than alcohol or other substance dependence, and the Board accordingly relies on that medical opinion, in the absence of medical evidence to the contrary, to support the Board's conclusion that the appellant's and her daughter's statements are insufficient to support the presence of mental disorder or disability in the Veteran other than alcohol or other substance dependence.  

The Board finds the April 2011 medical expert examiner's findings and opinions to be well-reasoned, supported by a careful review of the evidence of record, informed by apparently sound medical knowledge and medical judgment, and otherwise to be entirely supported by the record.  The Board accordingly concludes that this expert's findings and conclusions are both credible and to be afforded substantial weight in the present adjudication.  Contrary competent evidence to the effect that the Veteran had mental disorders other than alcohol or other substance dependence during his lifetime is not present in this case. 

The Veteran's death due to substance abuse, as a result of overdose of alcohol and illicit drugs, is barred from service connection, unless the substance abuse were found to be due to a service- connected disorder.  38 C.F.R. § 3.301(c)(3).  Therefore, the claim of entitlement to VA benefits, to the extent based on death due to substance abuse not the result of a service- connected disability, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Furthermore, there is no basis for service connection for any psychiatric disorder, since there is no competent finding in any records presented of any psychiatric disorder other than alcoholism or opiate or other illicit substance abuse, addiction, or dependence.  As noted, a disability that is a result of a claimant's abuse of alcohol or drugs shall not be deemed in line of duty.  38 C.F.R. § 3.301(d).  Because there is no service-connected disability, alcoholism or illicit substance addiction or their effects may not be service connected on a secondary basis.  38 C.F.R. § 3.310.

With regard to the appellant's contention that the Veteran had PTSD due to his service, the evidence preponderates against any in-service stressor incident which might have served as a basis for establishing service connection for PTSD, and provides no diagnosis of PTSD, either in service or after service.  As indicated by the service records, the weight of the evidence is to the effect that the Veteran saw nothing more hazardous or stressor-like in service than administrative tasks, that he was stationed in Taiwan with no secret missions to Vietnam or indeed any missions to Vietnam, and that any narratives of secret missions in Vietnam and suffering wounds while on such missions that were told to family members were did not reflect actual events. 

Under the law, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (recently amended to include a stressor related to a veteran's fear of hostile military or terrorist activity, at 75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); Cohen v. Brown, 10 Vet. App 128 (1997).   Because the weight of the cognizable and credible evidence is against the presence of each of these elements required to support a claim for service connection for PTSD, the preponderance of the evidence is against the Veteran having had PTSD as related to service, as a basis of service connection for the cause of his death.

The Board recognizes the sincerity of the belief of the appellant, and her daughter, that the Veteran had a psychiatric problem such as PTSD which led to his substance abuse.  However, the diagnosis of such disorders is not within the competency of laypersons, but requires the expertise of trained medical personnel.  Espiritu; Jandreau; Davidson; 38 C.F.R. § 4.125(a) (2010); see also The Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

In view of the foregoing, because the preponderance of the evidence is against any permissible basis for service connection for the polysubstance abuse/overdose that caused the Veteran's death, and because no other disease or disability is shown by any evidence of record to have caused or contributed to the cause of death or otherwise to have hastened the onset of death, the preponderance of the evidence is against the claim for service connection for the cause of death.  38 C.F.R. §§ 3.301, 3.303, 3.304(f), 3.310, 3.312.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board again expresses its regret at the appellant's unfortunate loss of her son, the Veteran.  The Board also expresses its appreciation for the forthright testimony which she and her daughter presented at the hearing before the undersigned.  The Board can only hope that appellant may find some solace in her son's honorable military service, and that some peace may come to her these many years after her son's death, even while the benefits sought may not be afforded her by this decision.  

ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


